DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed August 28 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statement filed September 08 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statement filed November 19 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Allowable Subject Matter
The allowed claims are 1-20.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or make obvious 
receiving second downlink information;
receiving a first signaling and a second signaling; and
transmitting first reporting information in a target time-frequency resource, the target time-frequency resource being one of a first time-frequency resource and a second time-frequency resource;
wherein the second downlink information indicates N2 time-frequency resource pools, the N2 being a positive integer greater than 1, and a time-frequency resource pool comprises a positive integer number of Resource Elements; the first signaling and the second signaling are respectively used to determine a first antenna port group and a second antenna port group; the first antenna port group and the second antenna port group are respectively applicable to the first time-frequency resource and the second time-frequency resource; an antenna port group comprises a positive integer number of antenna port(s); the first time-frequency resource and the second time-frequency resource are used for determining the target time-frequency resource from the first time-frequency resource and the second time-frequency resource; when the first time-frequency resource and the second time-frequency resource belong to a same time-frequency resource pool among the N2 time-frequency resource pools, the target time-frequency resource is the first time-frequency resource; when the first time-frequency resource and the second time-frequency resource belong to different time-frequency resource pools among the N2 time-frequency resource pool, the target time-frequency resource is the second time-frequency resource

In particular the prior art does not teach the limitation “when the first time-frequency resource and the second time-frequency resource belong to a same time-frequency resource pool among the N2 time-frequency resource pools, the target time-frequency resource is the first time-frequency resource; when the first time-frequency resource and the second time-frequency resource belong to different time-frequency resource pools among the N2 time-frequency resource pool, the target time-frequency resource is the second time-frequency resource”

Regarding the prior art of record:
Pretl et. al. (US 2021/0175958 A1) discloses a first antenna group and a second antenna group respectively applicable to a first frequency resource and a second frequency resource; where an antenna group comprises a positive integer number of antennas (Fig. 5B Para 37 where “sub-group of antennas” correspond to group of antennas and where “carrier” corresponds to a frequency resource.  The examiner notes that “antenna port” is inherent in antenna.)  Pretl is silent resource pools.  Pretl also does not select one frequency resource and instead uses all the frequency resources.)
Zhou et. al. (US 2019/0222288 A1) discloses a first antenna port group and a second antenna port group respectively applicable to a first frequency resource and a second frequency resource; where an antenna port group comprises a positive integer number of antennas (Para 158 “In addition, when the communication signal is transmitted at different time or in different subframes, a predefined relationship may exist between the resource element group and the antenna port group. Specifically, the following relationship exists between a resource element group REGi, an antenna port group PGj” Para 159 “where NREG is a total quantity of resource element groups, NPG is a total quantity of antenna port groups, n is an index or a count value of a subframe or an OFDM symbol or a subcarrier or a PRB or a resource element group”  The Resource Element Group (REG) corresponds to a time-frequency resource) but Zhou does not disclose when the first time-frequency resource and the second time-frequency resource belong to a same time-frequency resource pool among the N2 time-frequency resource pools, the target time-frequency resource is the first time-frequency resource; when the first time-frequency resource and the second time-frequency resource belong to different time-frequency resource pools among the N2 time-frequency resource pool, the target time-frequency resource is the second time-frequency resource
Zhang et. al. (US 2019/0268917 A1) discloses a first antenna port group and a second antenna port group respectively applicable to a first time-frequency resource and a second time-frequency resource; an antenna port group comprises a positive integer number of antenna port(s) (Abstract) but Zhang does not disclose when the first time-frequency resource and the second time-frequency resource belong to a same time-frequency resource pool among the N2 time-frequency resource pools, the target time-frequency resource is the first time-frequency resource; when the first time-frequency resource and the second time-frequency resource belong to different time-frequency resource pools among the N2 time-frequency resource pool, the target time-frequency resource is the second time-frequency resource.  Furthermore, Zhang has a common inventor with the instant application.
Lu et. al. (CN 110248412 A) discloses a first and second time-frequency resource that may belong to the same or different pools (First Paragraph Page 16 “Furthermore, when the first set of resources and a second set of resources is a set of resource is not continuous on the frequency domain, the first resource and the second resource sets typically belong to different resource pool; when the first set of resources and the second resource set is the set of resource is continuous in the frequency domain, the first resource and the second resource sets may belong to the same resource pool, may also belong to different resource pool”) but Lu is silent on antenna port groups and does not disclose when the first time-frequency resource and the second time-frequency resource belong to a same time-frequency resource pool among the N2 time-frequency resource pools, the target time-frequency resource is the first time-frequency resource; when the first time-frequency resource and the second time-frequency resource belong to different time-frequency resource pools among the N2 time-frequency resource pool, the target time-frequency resource is the second time-frequency resource.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH P HUNT whose telephone number is (571)270-5416. The examiner can normally be reached M-Th 9AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maharishi V. Khirodhar, can be reached on (571) 270-7909. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH P HUNT/Examiner, Art Unit 2463            


/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463